Title: To George Washington from Richard Peters, 14 April 1794
From: Peters, Richard
To: Washington, George


          
            Dear Sir
            Monday 14. Apl 94
          
          Your Note lay, without my Knowledge, on my Table, ’till last Evening, or I should have
            sent the Agricultural Papers before this Time. I am much obliged
            & gratified by the Perusal of them. I had formed a Plan of abstracting Parts of
            these Papers for Observation, & Part for Publication. But there seems a Fatality
            attendant on my Plan, for I have met with Interruptions in every Attempt I have made to
            execute it. Some Parts would be very useful if published here. I must postpone my Design
            for the present, & live in Hopes that, one Day or other, these
            Papers, with those to complete Sr J.S.’s System, will be published & find their Way
              here. Much useful Knowledge will be propogated, & the
            whole will contain the best Body of agricultural Information founded on Fact, every yet
            extant. I wish you could prevail on Sr J., if the Request would not produce unnecessary
            Obligation, to send a few Copies of the Statistical Reports as they are published. They would be of infinite Importance to our agricultural Concerns,
            as well as in other Respects. They would assist the Efforts of those who wish to promote
            a Spirit of good Husbandry, by adding Knowledge to their Zeal. Much might be done in
            this Way under all our Disadvantages—But I fear the Dream will call off our Labourers
            from the Plough. I am with sincere Esteem & Respect Your obedt Servt
          
            Richard Peters
          
        